Citation Nr: 1002170	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
chronic headaches as secondary to service-connected left 
frontal skull fracture with residual scarring.

2.  Entitlement to an initial compensable disability rating 
for a left frontal skull fracture with residual scarring.

3.  Entitlement to a disability rating in excess of 10 
percent for internal derangement of the right knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for internal derangement of the right knee with 
arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and April 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.

In October 2007, the Board adjudicated the issue of 
entitlement to a disability rating in excess of 10 percent 
for internal derangement of the right knee; it denied 
entitlement to a disability rating in excess of 10 percent 
for internal derangement of the right knee, but granted a 
separate 10 percent disability rating for arthritis internal 
derangement of the right knee (with arthritis).  The Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Joint Motion for Remand, 
the parties (the Secretary of VA and the Veteran) determined 
that a remand was warranted with regards to the issue of 'an 
increased disability evaluation for Appellant's right knee 
internal derangement.'  By a September 2008 Order of the 
Court, the Court granted the Joint Motion for Remand, vacated 
the October 2007 Board decision, and remanded the matter for 
readjudication.  

With regards to the issues of whether new and material 
evidence has been submitted for service connection for 
chronic headaches and entitlement to an initial compensable 
rating for a left frontal skull fracture, these issues were 
remanded in October 2007 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was not substantial compliance with its remand; 
thus, it may not proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I. Left Frontal Skull Fracture with Residuals

In directing the agency of original jurisdiction (AOJ) to 
obtain a new VA examination in its October 2007 Remand, the 
Board noted that the previous VA examination did not provide 
unretouched color photographs to the adjudicator as directed 
by the relevant rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).  The Veteran was provided a new 
VA examination in July 2009; the report reflects that 
photographs were taken by the VA examiner.  However, such 
photographs are not associated with the claims file.  As 
such, the Board finds that a remand is necessary to obtain 
these photographs and associate them with the claims file.  
See Stegall v. West, 11 Vet. App. 268 (1998).  If the 
photographs cannot be located, the AOJ should obtain a new VA 
examination and ensure that unretouched color photographs are 
taken and associated with the claims file for review.  

II. Chronic Headaches

Turning to the Veteran's request to reopen his previously 
denied claim of entitlement to service connection for chronic 
headaches as secondary to a left frontal skull fracture with 
residuals, the Board directed the AOJ to provide notice which 
complied the Veterans Claim Claims Assistance Act (VCAA) 
(codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2009)) and the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The November 2007 letter sent to the 
Veteran to fulfill this remand directive notifies the Veteran 
of the reason for his previous denial in accordance with 
Kent; it also informs him of which information and evidence 
VA will obtain and which information and evidence he is 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2009).  However, the November 2007 letter 
does not provide any notification as to the evidence and 
information necessary to substantiate the Veteran's 
underlying claim for service connection on a secondary basis.  
Rather, this letter contains the elements necessary to 
establish service connection on a direct basis.  Since the 
Veteran has expressly claimed his chronic headaches as 
secondary to his left frontal skull fracture, VCAA notice on 
this theory of entitlement is necessary to fulfill the 
Board's October 2007 Remand.  

III. Internal Derangement of the Right Knee

The Veteran is service connected for internal derangement of 
the right knee.  He is in receipt of separate 10 percent 
disability ratings for this disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 (pertaining to arthritis 
and limitation of flexion), and 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (pertaining to recurrent subluxation or lateral 
instability).  With regards to the former disability rating, 
the Veteran is presently in receipt of a 10 percent rating on 
the basis of x-ray evidence of arthritis with evidence of 
painful flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A higher rating(s) is available only if there is 
evidence of compensable limitation of flexion and/or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, and 5261.  When evaluating the Veteran's limitation of 
flexion/extension, the Board must consider functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009.  

The Veteran's right knee was last evaluated by the VA in 
March 2006.  The examination report reflects that the Veteran 
demonstrated loss of motion due to pain.  However, the 
examiner noted that additional loss due to weakness and 
fatigability could not be obtained because the Veteran was 
unable to perform additional repetitions due to an acute 
muscle spasm.  There is no indication that the Veteran was 
ever rescheduled for additional examination.  

In light of the fact that factors such as weakness and 
fatigability must be considered in rating the Veteran's right 
knee disability and such factors could not be fully evaluated 
in March 2006, the Board is of the opinion that an additional 
VA examination.  See id.  See also Schafrath v. Derwinksi, 1 
Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
Additionally, the Board finds that another VA examination is 
necessary because the Veteran has recently informed the VA 
that he underwent surgery on his right knee in September 
2009.  See Written Correspondence from the Veteran received 
in November 2009.  See id.  

With regards to the Veteran's September 2009 surgery, he has 
submitted VA treatment records dated from June 2009 through 
September 2009.  However, it is not clear whether all 
outstanding treatment records have been obtained which 
pertain to the disabilities on appeal.  Thus, while this 
appeal is being remanded, the AOJ should contact the Veteran 
and ask him when he began receiving treatment at the VA.  
Then, the AOJ should obtain all VA treatment records since 
June 1, 2009, through the present, as well as any additional 
records identified by the Veteran.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to 
the evidence and information necessary to 
substantiate his underlying claim for 
service connection for chronic headaches 
as secondary to a left frontal skull 
fracture with residuals.  

2.  Contact the Veteran and ask him to 
obtain the names and addresses of all 
medical care providers who have treated his 
claimed headaches, skull fracture 
residuals, and right knee disability as 
well as dates of treatment.  Such request 
should specifically ask for information as 
to when he began receiving treatment 
through the VA and which facilities have 
treated him.  After securing any necessary 
release(s) from the Veteran, obtain these 
records.

3.  Obtain any VA treatment records, 
including any inpatient records, from the 
Muskogee VA Medical Center for the period 
from June 1, 2009, through the present, as 
well as any additional outstanding VA 
treatment records identified by the 
Veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  Obtain the photographs taken at the 
July 2009 VA examination and associate 
them with the claims file.  If these 
photographs cannot be obtained, then 
schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and severity of his service-connected left 
frontal skull fracture residuals with 
residual scar.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  All indicated tests 
and studies, including unretouched color 
photographs of the Veteran's forehead, 
should be accomplished and the findings 
then reported in detail.  The unretouched 
color photographs should be associated 
with the claims file.  

5.  After securing any outstanding 
treatment records, schedule the Veteran 
for a VA orthopedic examination for the 
purposes of ascertaining the current 
severity and manifestations of his 
service-connected right knee internal 
derangement with arthritis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

    (a) The examiner should describe all 
manifestations of the Veteran's right knee 
internal derangement with arthritis, 
including whether there is any evidence of 
ankylosis, subluxation, lateral 
instability, "locking," or effusion into 
the joint.  With regards to any evidence 
of subluxation or lateral instability, the 
examiner should indicate whether such 
symptomatology is slight, moderate, or 
severe, and provide an explanation for 
such finding.  
    
    (b) The examiner should also provide 
range of motion findings for the Veteran's 
right knee.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45, VAOPGCPREC 36-97, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examiner should address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion as well as any 
additional loss of motion due to 
repetition.  

	(c) The examiner should detail any 
post-surgical findings, including 
scarring.  Any scarring should be 
described in full, including size, shape, 
evidence of instability, evidence of pain 
or tenderness due to palpation, evidence 
of underlying soft tissue damage, and/or 
evidence of limitation of motion 
associated with the scarring.  
	
    (d) Finally, the examiner should 
describe any occupational impairment 
associated with the Veteran's service-
connected right knee disability.  The 
examiner should expressly describe what 
types of employment activities are limited 
because of the Veteran's service-connected 
knee disability and what types of 
employment, if any, are feasible given the 
Veteran's functional impairment.  Finally, 
the examiner should render an opinion as 
to whether the Veteran's service-connected 
right knee renders him unable to obtain or 
maintain substantially gainful employment.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include evidence 
and argument received by the VA in 
November 2009, and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


